Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on August 12, 2019, wherein claims 1-20 are currently pending.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  Claim 1 list “b” twice thus labeling the list wrong (it should be “a-f” and not “a-e”). This directly impacts claim 5 since claim 5 refers of “e” element of claim 1 when in fact it seems to refer to the last limitation (which should’ve been “f” if “b” was mistakenly used twice).  For examination purposes examiner will assume claim 5 is referring to the last limitation (“based on the attribution of the position selection, re-ranking the eligible persons in the set of potentially eligible persons”) when it refers to “e.”  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) are directed to managing resources and recite(s) obtaining information/data (position selection, eligibility, task, time periods, etc.,), data analysis and manipulation (including using mathematical concepts) to determine more information/data (comparing information and calculations to find eligible people for the job and ranking the people, etc.,), further obtaining data and information and further data/information analysis/manipulation (receiving information of acceptance and availability and re-ranking/sorting the list – data organization), and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).  The claimed steps are fundamentally organizing human activities (managing resources/employees for tasks – fundamental economic activity) and also using mathematical concepts in some of the core steps to organize these human activities.
The limitations of obtaining at least one position selection to be filled by at least one person; the position selection having at least one eligibility criterion; wherein the position selection comprises a task and a plurality of timeslots for carrying out the task; for the position selection, determining a set of eligible persons from a set of potentially eligible persons based on the at least one eligibility criterion, each of the potentially eligible person having associated eligibility parameters; and ranking the set of eligible persons based on determined ranking parameters from a highest ranking to a lowest ranking; notifying the persons from the set of eligible persons of the position selection; receiving an indication from the notified persons, the indication being an indication of acceptance or no acceptance of the position selection; for the persons who have accepted the position selection, attributing the position selection to the person with the highest ranking; and based on the attribution of the position 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“computers,” “systems,” “processors,” “networks,” “devices,” “graphical user interfaces (GUIs)” “storage medium/media,” etc.,) which are recited at a high level of generality, i.e., as generic “computers,” “systems,” “processors,” “networks,” “devices,” “graphical user interfaces (GUIs)” “storage medium/media,” etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “computers,” “systems,” “processors,” “networks,” “devices,” “graphical user interfaces (GUIs)” “storage medium/media,” etc., limitations (or as shown in Applicant’s Specification and/or drawings) are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform a fundamental economic practice (organizing human activities) and mathematical concepts. Carrying out fundamental economic practices involving simple information exchange and information manipulation (while using mathematical concepts) is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification (which does not even state or describe a network of system – showing that computers and networks are not required for the performance of the claimed concepts) of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0009 [general-purpose/generic networks, computers, and computing components/devices], 0057 [general-purpose/generic networks and computers listed], figs. 4 & 7 [general-purpose/generic components and networks/devices/computers/etc.,]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea. The dependent claim(s) are also directed to managing resources and further limit the independent claims and recite(s) obtaining information/data and using the obtained information/data, data analysis and manipulation (including using mathematical concepts) to determine more information/data, further obtaining data and information and further data/information analysis/manipulation (receiving information and data 
The limitations of (claim 2) ranking the eligible persons in the first set based on predetermined parameters; (claim 3) wherein the predetermined parameters are associated with each one of the eligible person; (claim 4) wherein the indication received from the notified persons further includes an indication of timeslot preferences; (claim 5) wherein the persons who have accepted the position selection are re-ranked in step e); (claim 6) wherein the position comprises a first position with a first task and a first timeslot and a second position with a second task and a second timeslot, wherein the first task and the second task are the same and the first timeslot and the second timeslot are different; (claim 7) wherein the position comprises a first position with a first task and a first timeslot and a second position with a second task and a second timeslot, wherein the first timeslot and the second timeslot are the same and the first task and the second task are different; (claim 8) wherein the method is performed for at least two position selections; (claim 9) wherein the method is performed for at least three position selections; (claim 10) wherein the eligibility criterion include one or more of: the person's past shifts, the person's current shifts, the person's future shifts, the person's vacation schedule, the person's absenteeism, number of hours worked by the person, person's skills, and person's worker type; (claim 11) wherein the step of notifying the persons from the set of eligible persons further comprises simultaneously contacting the persons from the set of eligible persons; (claim 12) wherein the step of notifying the persons from the set of eligible persons further comprises sequentially contacting the 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“computers,” “systems,” “processors,” “networks,” “devices,” “graphical user interfaces (GUIs)” “storage medium/media,” etc.,) which are recited at a high level of generality, i.e., as generic “computers,” “systems,” “processors,” “networks,” “devices,” “graphical user interfaces (GUIs)” “storage medium/media,” etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “computers,” “systems,” “processors,” “networks,” “devices,” “graphical user interfaces (GUIs)” “storage medium/media,” etc., limitations (or as shown in Applicant’s Specification and/or drawings) are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform a fundamental economic practice (organizing human activities) and mathematical concepts. Carrying out fundamental economic practices involving simple information exchange and information manipulation (while using mathematical concepts) is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification (which does not even state or describe a network of system – showing that computers and networks are not required for the performance of the claimed concepts) of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0009 [general-purpose/generic networks, computers, and computing components/devices], 0057 [general-purpose/generic networks and computers listed], figs. 4 & 7 [general-purpose/generic components and networks/devices/computers/etc.,]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).


  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dewar (US 2002/0055866) in view of Lakritz et al., (US 2005/0137925).
As per claim 1, Dewar discloses a method for managing resources (Abstract), the method comprising: 
a) obtaining at least one position selection to be filled by at least one person (Abstract [evaluating employees or potential employees (persons)…selecting…for a particular job]; ¶¶ 0015-0017 [selecting…applicant], 0102 [vacancy with requirement], 0139 [see tables 1-15]); the position selection having at least one eligibility criterion; wherein the position selection comprises a task and a plurality of time periods/components to carry out the task (Abstract [evaluating employees or potential employees (persons)…selecting…for a particular job]; ¶¶ 0015-0017 [selecting…applicant], 0023-0026 [pose questions (task) to applicant], 0139 [see the tables 1-15 which show screening minutes/timers (timeslots) per task – with the type of tasks the candidate/person is to perform and evaluated on and also based on job type (where job type can also be considered a task)]; Table one [for example, (major task (see table Title) – “General Skilled solutions”), “7-10 minutes…decision making/flexibility…23-35 
b) for the position selection, determining a set of eligible persons from a set of potentially eligible persons based on the at least one eligibility criterion, each of the potentially eligible person having associated eligibility parameters; and ranking the set of eligible persons based on determined ranking parameters from a highest ranking to a lowest ranking (¶¶ 0015-0020 [“stack ranking of multiple applicants, predictive of the comparative levels of successful job performance…stack ranking may be used as a dynamic interactive filter with a pool of applicants over the course of the evaluation…screening…selecting…analyzing…applicant…questions and evaluation criteria used”], 0023-0026 [scoring…adaptive testing…test applicant of competency…competencies may be abilities, traits, knowledge, skills, etc., that have been proven relevant to and predictive of success – see paras. 0027-0076 for list of parameters/etc.,], 0077 [tests for certain ones of the competencies that have been proven to be predictive of successful performance of the type of job for which the applicant is being considered.  The results of the testing are tabulated in a stack ranked table.  The stack ranked table may rank a number of applicants against each other and list them in order, from first to last – see also 0078-0088 listings (scores being calculated and applied)], 0096-00100 [ranking…weights], 0108-0116 [ranks the applicant in a comparative order]); 
b) (wrongly labeled “b”) notifying the persons from the set of eligible persons of the position selection (¶¶ 0107-0113 [message to applicant…certain number of applicants…will be chosen…applicants are invited], 0116 [offer extended]); 
selected off the top of stack ranked table 530 and offered the job…[i]f one of the applicants declines, the next highest ranked applicant in stack ranked table 530 is offered]); 
d) for the persons who have accepted the position selection, attributing the position selection to the person with the highest ranking (¶¶ 0096-0108 [ranking…how…comparatively ranked against each other], 0116 [offer extended to…ranked highest...[i]f a plural number of openings exist, that number of applicants may be selected off the top of stack ranked table 530 and offered]); and 
e) based on the attribution of the position selection, re-ranking the eligible persons in the set of potentially eligible persons (¶¶ 0096-0100 [[p]redictive stack ranking…update a previously created entry for the applicant…re-rank the applicant in order against other job applicants], 0109-0111 [selection solution…re-ranks the applicants]).
Although Dewar discloses all of Applicant’s above limitations, Dewar discloses some of them in various separate embodiments. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments and elements of Dewar to show Applicant’s claimed concept as each of those embodiments are taught by Dewar itself (within the same reference) and since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Dewar itself (same reference) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the single reference applied shows the ability to incorporate such concepts and features into similar systems; and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Analogous art Lakritz discloses timeslots (Abstract [time slots]; ¶¶ 0007 [time slots], 0105, 0182, 0605, 0642).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Dewar the term timeslots as taught by analogous art Lakritz in order to show the groupings to time through which the task (and sub-tasks) can be/is carried out by the person being considered since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Lakritz would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D); and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately (Lakritz would not modify Dewar or vice-versa), and one of ordinary skill in the art would have recognized that the results of the combination were predictable (A). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).

As per claim 18, claim 18 discloses substantially similar limitations as claim 1 above; and therefore claim 18 is rejected under the same rationale and reasoning as presented above for claim 1.
As per claim 19, claim 19 discloses substantially similar limitations as claim 1 above; and therefore claim 19 is rejected under the same rationale and reasoning as presented above for claim 1.  Claim 19 is written a little different while narrowing some terms of claim 1 or rewording terms (e.g. “responsibilities” which are “tasks” in claim 1).  Claim 19 states resource management method, comprising: a) obtaining a sorted list of employees based on vacancies to be filled; wherein each vacancy of the vacancies to be filled comprises a timeslot and a responsibility (¶¶ 0015-0017 [selecting…applicant], 0102 [vacancy with requirement], 0015-0020 [“stack ranking of multiple applicants, predictive of the comparative levels of successful job performance…stack ranking may be used as a dynamic interactive filter with a pool of applicants over the course of the evaluation…screening…selecting…analyzing…applicant…questions and evaluation criteria used”], 0023-0026 [scoring…adaptive testing…test applicant of competency…competencies may be abilities, traits, knowledge, skills, etc., that have been proven relevant to and predictive of success – see paras. 0027-0076 for list of parameters/etc.,], 0077 [tests for certain ones of the competencies that have been proven to be predictive of successful performance of the type of job for which the applicant is being considered.  The results of the testing are tabulated in a stack ranked table.  The stack ranked table may rank a number of applicants against each other and list them in order, from first to last – see also 0078-0088 listings (scores being calculated and applied)], 0096-00100 [ranking…weights], 0104-0116 [ranks the applicant in a comparative order]); b) contacting employees in the sorted list and proposing available timeslots and responsibilities; c) receiving timeslot and responsibility preferences of the contacted employees; and d) resorting list of employees based on received timeslots and responsibilities preferences (¶¶ 0023-0026, 0107-0112 [message to applicant…certain number of applicants…will be selected off the top of stack ranked table 530 and offered the job…[i]f one of the applicants declines, the next highest ranked applicant in stack ranked table 530 is offered], 0096-0100 [[p]redictive stack ranking…update a previously created entry for the applicant…re-rank the applicant in order against other job applicants], 0109-0111 [selection solution…re-ranks the applicants]).

As per claim 2, Dewar discloses the method according to claim 1, wherein step a) further comprises ranking the eligible persons in the first set based on predetermined parameters (tables 1-15 [predetermined parameters are discussed on what is required for the main task/job and subtasks/tests/etc.,]; ¶¶ 0023-0026 [see listing 0027-0076], 0077 [competencies…type of job], 0094-0100 [ranking…selection test…questions that are predetermined], 0106-0116 [screening solution…basic qualifications to do the job (predetermined parameters)…competency templates for [the type of job]]). 
As per claim 3, Dewar discloses the method according to claim 2, wherein the predetermined parameters are associated with each one of the eligible person (tables 1-15 [predetermined parameters are discussed on what is required for the main task/job and subtasks/tests/etc.,]; ¶¶ 0023-0026 [see listing 0027-0076], 0077 [competencies…type of job], 0094-0100 [ranking…selection test…questions that are predetermined], 0106-0116 [screening solution…basic qualifications to do the job (predetermined parameters)…competency templates for [the type of job]]). 
As per claim 4, Dewar discloses the method according to claim 1, and discloses wherein the indication received from the notified persons is of accepting or not accepting the job/task (). However, Dewar does not explicitly state an indication of timeslot preferences of the person.
Analogous art Lakritz discloses an indication of timeslots preferences of the person (Abstract [availability…time slots, calendars, and shifts…individual…preferences…time slots]; ¶¶ 0002 
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Dewar an indication of timeslots preferences of the person as taught by analogous art Lakritz in order to provide the person/employee/candidate/etc., the ability to select a time they would prefer (or when they would be available – which is also very well-known and old general concept (in human meetings) in scheduling) since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Lakritz would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D); and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately (Lakritz would not modify Dewar or vice-versa), and one of ordinary skill in the art would have recognized that the results of the combination were predictable (A). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 5, Dewar discloses the method according to claim 1, wherein the persons who have accepted the position selection are re-ranked in step e) (note that claim 1 lists “a-e” in error and list “b” 
As per claim 6, Dewar discloses the method according to claim 1, wherein the position comprises a first position with a first task and a first timeslot and a second position with a second task and a second timeslot, wherein the first task and the second task are the same and the first timeslot and the second timeslot are different (¶¶ 0139 [tables 1-15], 0114-0120, 0127-0130). 
As per claim 7, Dewar discloses the method according to claim 1, wherein the position comprises a first position with a first task and a first timeslot and a second position with a second task and a second timeslot, wherein the first timeslot and the second timeslot are the same and the first task and the second task are different (¶¶ 0139 [tables 1-15], 0114-0120, 0127-0130). 
As per claim 8, Dewar discloses the method according to claim 1, wherein the method is performed for at least two position selections (note: whether it is for 1 or 2 position selections (or even more) the abstract concept is not functional and is only descriptive material and carries no patentable weight and when 1 position selection can be made then the step can is repeated again and again for more position selection (so the claimed limitation is just repeating the step for 1 position selection for other position selection); Dewar show multiple jobs/tasks to find the candidates for and many subtasks for candidates to meet – see ¶¶ 0139 [tables 1-15]; 0023-0026, 0027-0077, 0110-0120 [several job types…competency templates], 0127-0135). 
As per claim 9, Dewar discloses the method according to claim 1, wherein the method is performed for at least three position selections (note: whether it is for 1 or 2 position selections (or even more) the abstract concept is not functional and is only descriptive material and carries no patentable weight and when 1 position selection can be made then the step can is repeated again and again for more position selection (so the claimed limitation is just repeating the step for 1 position selection for other position selection); Dewar show multiple jobs/tasks to find the candidates for and 
As per claim 10, Dewar discloses the method according to claim 1, wherein the eligibility criterion include one or more of: the person's past shifts, the person's current shifts, the person's future shifts, the person's vacation schedule, the person's absenteeism, number of hours worked by the person, person's skills, and person's worker type (¶¶ 0026 [competencies may be abilities, traits, knowledge, skills, etc., - and also listing at 0027-0077 (showing skills, jobs held, worker type)], 0077-0088, 0106-0110 [qualifications…personality measures…skill levels]; tables 1-15). 
As per claim 11, Dewar discloses the method according to claim 1, wherein the step of notifying the persons from the set of eligible persons further comprises simultaneously contacting the persons from the set of eligible persons (¶¶ 0107-0113 [message to applicant…certain number of applicants…will be chosen…applicants are invited], 0116 [offer extended], 0115-0116 [if the applicant accepts the offer…if the applicant declines the offer…[i]f a plural number of openings exist, that number of applicants may be selected off the top of stack ranked table 530 and offered the job…[i]f one of the applicants declines, the next highest ranked applicant in stack ranked table 530 is offered], 0096-0108 [ranking…how…comparatively ranked against each other], 0116 [offer extended to…ranked highest...[i]f a plural number of openings exist, that number of applicants may be selected off the top of stack ranked table 530 and offered], 0096-0100 [[p]redictive stack ranking…update a previously created entry for the applicant…re-rank the applicant in order against other job applicants], 0109-0111 [selection solution…re-ranks the applicants]). 
As per claim 12, Dewar discloses the method according to claim 1, wherein the step of notifying the persons from the set of eligible persons further comprises sequentially contacting the persons from the set of eligible persons (¶¶ 0107-0113 [message to applicant…certain number of applicants…will be chosen…applicants are invited], 0116 [offer extended], 0115-0116 [if the applicant accepts the offer…if 
As per claim 13, Dewar discloses the method according to claim 12, wherein the sequential contacting comprises contacting a person with a highest ranking followed by contacting a person with a lowest ranking (¶¶ 0107-0113 [message to applicant…certain number of applicants…will be chosen…applicants are invited], 0116 [offer extended], 0115-0116 [if the applicant accepts the offer…if the applicant declines the offer…[i]f a plural number of openings exist, that number of applicants may be selected off the top of stack ranked table 530 and offered the job…[i]f one of the applicants declines, the next highest ranked applicant in stack ranked table 530 is offered], 0096-0108 [ranking…how…comparatively ranked against each other], 0116 [offer extended to…ranked highest...[i]f a plural number of openings exist, that number of applicants may be selected off the top of stack ranked table 530 and offered], 0096-0100 [[p]redictive stack ranking…update a previously created entry for the applicant…re-rank the applicant in order against other job applicants], 0109-0111 [selection solution…re-ranks the applicants]). 
As per claim 14, Dewar discloses the method according to claim 12, wherein when a notified person with a lowest ranking accepts the position selection prior to a notified person with a highest ranking accepts the position selection, further notifying the person with the lowest ranking informing of a bumping in favor of the person with the highest ranking (¶¶ 0107-0113 [message to applicant…certain 
As per claim 15, Dewar discloses the method according to claim 14, the further notifying including offering a further position selection to the person with the lowest ranking (As discussed by Dewar above, for example see para. 0116, that the position which when offered to the highest ranked first is declined then it is offered to the next one lower the rank – which means that if all the higher ranked people decline the offer, the lowest one on the list will be offered the position – the ranked list (short listed/etc.,) can also have 2 people or 3 or 4 or etc., and if it’s 2 people and the higher ranked person declines the offer then the second person is the lowest ranked on the list and will get the offer according to what is disclosed in Dewar – see Dewar ¶¶ 0107-0113 [message to applicant…certain number of applicants…will be chosen…applicants are invited], 0116 [offer extended], 0115-0116 [if the applicant accepts the offer…if the applicant declines the offer…[i]f a plural number of openings exist, that number of applicants may be selected off the top of stack ranked table 530 and offered the job…[i]f one of the applicants declines, the next highest ranked applicant in stack ranked table 530 is offered – the next “highest ranked” will be the lowest ranked if all the higher ranks rejected the offer or if there were only 2 people on the list to begin with], 0096-0108 [ranking…how…comparatively ranked against each other], 0116 [offer extended to…ranked highest...[i]f a plural number of openings exist, that 
As per claim 16, Dewar discloses the method according to claim 1, wherein the step of notifying the persons from the set of eligible persons is performed according to contact preferences of the notified persons (¶¶ 0077-0090 [other information of each applicant…contact information (which is stated by the applicant)…phone, email address, mailing address, etc.,], 0105-0113 [message to applicant…certain number of applicants…will be chosen…applicants are invited], 0116-0120, 0018).
As per claim 17, Dewar discloses the method according to claim 1, wherein step c) (correct label is required as in claim 1 the labeling of the limitations is wrong) further comprises verifying identify of the notified person from which the indication is received (¶¶ 0077-0090 [name…social security number], 0097 [verification of the job applicant’s identity]).
As per claim 20, Dewar discloses the method according to claim 19, wherein the sorted list is generated using variables defining whether the candidate (which can be employees) takes the job offer (acceptance or not accepting job offer clearly states availability) (Dewar: ¶¶ 0023-0026 [discussed above], 0090-0120 [discussed above]). However, Dewar does not explicitly state availability of employee.
Analogous art Lakritz discloses availability of employee (Abstract [availability…time slots, calendars, and shifts…individual…preferences…time slots]; ¶¶ 0002 [preferences], 0008-0011, 0024-0025 [employee designates the days and times that he is available…employee…shift…preferences], 0057 [preferences and time limits…schedule], 0402-0406 [preferences the user can specify…shift…slot], 0710).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Dewar sorting a list based on availability of employee as taught by analogous art 

Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the pertinent art is as follows:
Bogle et al., (US 2011/0022530): Discloses ranking candidates.  Preferably, the method includes steps of and/or apparatus performs steps of receiving candidate referrals from a plurality of referrers, generating a predicted prospect ranking (PPR) based at least in part on received candidate referrals, and displaying a candidate list ranked by the PPR.
Fletcher et al., (US 2014/0122143): Determines a resource to assign to a selected task.  FIGS. 13 and 14, described later herein, give examples of how this may be implemented.  In general, task properties and characteristics defined via a task profile are matched to resource properties and characteristics defined via a resource profile.  The first engine 110 accesses one or more resource profiles 140 via communicative link 145.  For example, a task profile may indicate a particular item of equipment needs to be installed; the first engine 110 may then search through a plurality of resource profiles in order to identify available resources for a time slot.  If  multiple resources can be matched to a task profile, each candidate resource  may be ranked based on a weighting or score indicative of the suitability of the match.
Heino (US 2007/0022113): Discloses automation of matching between employers and employees.  The automation is made efficient and accurate by matching a desired set of attributes for a given profession as expressed by an employer with a database of personal and technical attributes by professionals either in such a position or desiring to be in such a profession.  Potential employers or employees may be immediately alerted to the availability of a match thereby decreasing the time required to search and provide direct information to the other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683